DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 11 is objected to because of the following informalities:  “include” should be “includes”.  Appropriate correction is required.

Double Patenting
Applicant is advised that should claim 16 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the first section” and “the second section" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7, 8, 14, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumakura et al. (US 7404487).
Regarding claims 1, 5, 7, 8, 14, 16, 19 and 20, Kumakura discloses a card packaging system comprising:
a card unit, 3 the card unit comprising: 
a card 3c; 
a hanger at 4; and 
a stem (mid portion with holes at 5 and pull tab), the stem being positioned between the card and the hanger, Fig. 3 and 7; 
wherein the card is configured to be separated from the hanger and the stem (by cutting along 6, fig. 7, col. 4: 24-30; and 
a clamshell case 8 for receiving the card unit, wherein when the case is closed a slot (the slot is between portions 29 and 30, fig. 10) is provided along a periphery thereof, the slot being configured for receiving the stem, col. 4: 4-17, such that the card is positioned in the case and the hanger extends outwardly from the case, fig. 9 and 10.
Kumakura further teaches that the case comprises a first section at 11 and a second section at 12 and a hinge in the area of 17 joining the first section and the second section, fig. 2 and 3, first and second sections fold together at lines 18 and 19, col. 5: 1-10.
Kumakura further discloses that the hanger includes a hole at 4 for receiving an extension from a merchandising unit.

Regarding claims 2, 3, 15, and 19, in the instant application, [013] describes the divider as a “cut line.”  With this in mind, Kumakura also discloses a cut line at 6, a line across which the package is to be cut, col. 4: 24-30.

Regarding claim 7, Kumakura further teaches that the case is a clamshell case, fig. 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Halbur et al. (US 2007/0266605) in view of Hahn et al. (US 9415916) and Mohs et al. (US 4739883).
Regarding claim 1-5, 7, 8, 14-16, 19 and 20, Halbur teaches an integral card unit 14 that has a hanger(display portion 66) with a hole 76 for receiving a support arm [0026], a card (card portion at 64) and a stem (thin neck portion between 66 and 64). The card unit of Halbur is attached to a toy car 12 [0015], fig. 1 and 2A. Halbur further teaches a divider score (cut) line 68 between the stem and the card. Halbur also teaches that the card portion includes an account identifier 16 (personal identification number), and the hanger portion includes a serial number, code 90, fig. 2b.
Halbur does not teach a case for receiving the card unit.
Hahn teaches that it is known to provide a gift card unit 106 within packaging 104 that can be hung from a hanger 154 with a hole at 156 col. 6: 29-35, fig. 11 and 1. The packaging of Hahn combines a gift card within packaging that meets both retail needs and gift card presenting needs, Col. 1: 15-30.
In addition, it is known to hang a clamshell container via a card unit that extends from within the clamshell container as follows: Mohs teaches a card unit 12 that includes a hanger portion and a portion held within clamshell packaging 10, fig. 1, 2, and The clamshell packaging has a rear base 14 and a front cover 16, the base and cover connected via a hinge 18, As seen in Fig. 2 and 3 of Mohs, the card unit extends from a slot formed between the base and the cover of the clamshell packaging. The card unit of Mohs includes a hole at 88 for hanging the assembly.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the card unit of Halbur with a clamshell packaging as taught by Mohs to position the gift card and car portion of the card unit is housed within clamshell packaging in order to  provide a card unit and packaging assembly that can be used for both retail and gift giving purposes as per the teaching of Hahn and further because housing the card and car within clamshell packaging will 

Regarding claims 9, 10, 12, 17, the references applied above teach all of claims 1 and 14, as applied above. The references applied above do not teach an insert in the case for receiving the card. Hahn further teaches that within the gift packaging there is a two part insert at 130 and 108 made from foam, col. 4: 25-30, fig. 2. One portion of the insert is configured to be received by a base 102 and one portion of the insert is received by a lid 104, col. 3:24-35. The insert includes a card receiving portion, at 110, col. 4: 30-35 for fixing the gift card inside the gift card container, col. 2: 1-5. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Halbur and Mohs as applied above, to further include an insert within each section of the clamshell packaging in order to fix the gift card in place as per the teaching of Hahn.

Regarding claim 11, the references applied above teach all of claim 9, as applied above. The references applied above do not teach that the insert include an indent for receiving the stem of the unit card. However, since the combination of Halbur and Mohs as modified above results the integrally formed card unit extending from the clamshell container with the card in the interior of the packaging and the hanger outside the clamshell container as taught by Mohs, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insert of Halbur as modified above to include a recessed portion to house the stem portion of the card that will have to extend from inside the insert through to the outside of the insert.

Regarding claims 13 and 18, the references applied above teach all of claim 9 and 17, as applied above.  The references applied above do not teach a receptor for another item. Halbur, as described above teaches that a toy car is attached to the gift card. With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clamshell and insert of Halbur as modified above to include a receptor space for receiving the toy car .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Halbur, Hahn, and Mohs as applied to claim 1 above, and further in view of Halbur et al. (US 7883004), hereinafter ‘004.
Regarding claim 6, the references applied above teach all of claim 1, as applied above. The references applied above do not teach what material the card unit is made from. However, Halbur desires that the material used for the card unit be “a relatively stiff but bendable/flexible card” [0022], first sentence.
Similarly, ‘004 teaches a card unit 10, fig. 1 made from a suitable somewhat rigid yet flexible material and lists styrene (ABS) as a material that meets this desired characteristic col. 2: 49-55. With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the card unit of Halbur to be made from styrene as taught by ‘004 in order to provide a material with the properties desired by Halbur.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the attached PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705.  The examiner can normally be reached on Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MOLLIE IMPINK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3799